PD-0477-15
                  PD-0477-15                      COURT OF CRIMINAL APPEALS
                                                                  AUSTIN, TEXAS
                                                Transmitted 4/29/2015 11:12:21 AM
                                                  Accepted 4/29/2015 11:18:50 AM
                    No. _____________                              ABEL ACOSTA
                                                                           CLERK
                            In the
                  Court of Criminal Appeals
                          At Austin
                  

                    No. 01-13-00991-CR
                             In the
                      Court of Appeals
                             for the
                    First District of Texas
                          at Houston

                  

                         No. 1315240
                  In the 176th District Court
                    Harris County, Texas

                  

          JOSE FRANCO CAMPUZANO
                           Appellant
                             V.
              THE STATE OF TEXAS
                            Appellee

                   

APPELLANT’S MOTION FOR EXTENSION OF TIME
          WITHIN WHICH TO FILE
   PETITION FOR DISCRETIONARY REVIEW

                    




 April 29, 2015
TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 68.2(c) moves for an extension of

time within which to file its petition for discretionary review.       In support of its

motion, appellant submits the following:

      1.     Appellant was charged with the felony offense of intoxication assault.
      2.     A jury convicted appellant of the charged offenses and sentenced him to
             5 years community supervision on October 15, 2013.
      3.     A unanimous panel of the First Court of Appeals rendered judgment in
             an unpublished opinion on March 26, 2015, affirming appellant’s
             conviction and sentence.
      5.     Appellant’s petition for discretionary review was due April 27, 2015.
      6.     Appellant seeks an extension, in accordance with TEX. R. APP. P.
             68.2(c), until May 27, 2015, to file its petition for discretionary review.
             This is appellant’s first request for an extension.
      9.     The following facts are relied upon to show good cause for the
             requested extension:
             a. Counsel has been working on the appellate briefs in Dorsey v. State,
                No. 01-14-00685-CR., Hayes v. State, 04-14-00878-CR. and 04-14-
                00879-CR., and Ross v. State, 01-14-00902-CR.
             b. Counsel filed a petition for discretionary review in Williams v. State,
                No. 01-14-00165-CR on April 29, 2015.
             c. Counsel has filed a writ of certiorari in the United States Supreme
                Court in Masterson v. Stephens.
             d. Appellant’s petition is not for purposes of delay, but so that justice may
                be done.




                                           2
      WHEREFORE, the Appellant prays that this Court will grant the requested

extension until May 27, 2015.

                                 Respectfully submitted,

                                 /s/MANDY MILLER
                                 Attorney for appellant
                                 2910 Commercial Center Blvd., Ste. 103-201
                                 Katy, TX 77494
                                 SBN 24055561
                                 PHONE (832) 900-9884
                                 FAX (877) 904-6846
                                 mandy@mandymillerlegal.com




                          CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on April 29, 2015, a copy of

the foregoing was delivered to the following addresses:


Melissa Hervey
Harris County District Attorney’s Office
hervey_melissa@dao.hctx.net

Lisa McMinn
State Prosecuting Attorney
lisa.mcminn@spa.state.tx.us



                                 /S/MANDY MILLER




                                           3